COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


BERRY ENTERPRISES, INC. AND
 TRANSCONTINENTAL INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 1213-99-3                         PER CURIAM
                                               OCTOBER 5, 1999
RODNEY ALLEN JOHNSON


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (William F. Karn; Law Offices of Roya Palmer
             Ewing, on brief), for appellants.

             (Ginger J. Largen; Morefield, Kendrick,
             Hess & Largen, P.C., on brief), for appellee.


     Berry Enterprises, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission (commission) erred in finding that

Rodney Allen Johnson (claimant) proved that his herniated lumbar

disc was causally related to his September 2, 1997 injury by

accident.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).   "Medical evidence is not

necessarily conclusive, but is subject to the commission's

consideration and weighing."   Hungerford Mechanical Corp. v.

Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 214 (1991).

     In concluding that the medical evidence, the histories, and

the onset of claimant's symptoms supported a finding that his

back symptoms were causally related to his September 2, 1997

injury by accident, the commission found as follows:

          The medical record repeatedly refers to the
          onset of symptoms following a work-related
          lifting incident on September 2, 1997. When
          questioned about his chest pain, the
          claimant informed the physicians that he
          performed heavy labor and injured his back.
          On his follow-up examination, he reported
          chronic symptoms for three months. In
          addition, the claimant told his supervisor,
          [Jonathan] Pierce about the injury.

               On January 19, 1998, the claimant told
          Dr. [William T.] Powers about the previous
          injury in August 1996 but that the injury
          resolved. [Claimant] did not have any
          problem after that until September 1997. On
          February 12, 1998, Dr. Powers informed Dr.
          [Neal A.] Jewell "of back pain which seems
          to date to September of 1997. . . ." Dr.
          Jewell detailed a history of lifting a
          12-inch block on September 2, 1997, and then
          an onset of acute low back pain. He noted
          that the claimant continued to work and that
          the symptoms varied with his work

                               - 2 -
          activities. Other health care providers
          have also reported the September 1997 work
          injury as the source of the current
          symptoms. For example, the physical
          therapist noted on February 16, 1998, that
          the claimant states that on September 2,
          1997 he was laying 12 inch block at the
          Rescue Squad when he leaned forward and
          twisted and felt a sharp pain in his back.
          He has had progressive pain since that
          time. . . ."

     Claimant's testimony, coupled with the medical records and

histories of Drs. Powers and Jewell, constitutes credible

evidence from which the commission could reasonably infer that

claimant's herniated disc was causally related to the September

2, 1997 injury by accident.   "Where reasonable inferences may be

drawn from the evidence in support of the commission's factual

findings, they will not be disturbed by this Court on appeal."

Hawks v. Henrico County Sch. Bd., 7 Va. App. 398, 404, 374

S.E.2d 695, 698 (1988).   Here, the evidence supported an

inference that the September 2, 1997 injury by accident caused

claimant's current back condition.

     Employer's argument that the commission erroneously relied

upon the medical histories because claimant's physicians were

not aware of his activities after the September 2, 1997 incident

is without merit.   Both physicians were clearly aware that

claimant had continued to work for several months after the

September 2, 1997 incident.   In addition, because the commission

relied upon credible evidence to support its finding of


                               - 3 -
causation, it did not impermissibly require employer to

establish a non-work-related cause of claimant's herniated disc.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                              - 4 -